Exhibit 10(a)

ASSUMPTION AGREEMENT

This Assumption Agreement ("Agreement") is made as of this 30th day of May,
2008, by and among Entergy Texas, Inc., a Texas corporation (the "New
Borrower"), Entergy Gulf States Louisiana, L.L.C., a Louisiana limited liability
company (the "Continuing Borrower"), and Citibank, N.A., as administrative agent
(the "Administrative Agent") for the Lenders and the LC Issuing Banks under the
Credit Agreement (as such term is hereinafter defined). Terms defined in the
Credit Agreement are used herein with the same meaning.

RECITALS

WHEREAS, Entergy Gulf States Louisiana, Inc. (formerly known as Entergy Gulf
States, Inc.) ("EGSI"), has completed a jurisdictional separation resulting in
two vertically integrated utilities, one of which is the Continuing Borrower,
resulting from the merger of EGSI into the Continuing Borrower, which is subject
to the retail jurisdiction of the Louisiana Public Service Commission, and the
other of which is the New Borrower, which is subject to the retail jurisdiction
of the Public Utility Commission of Texas;

WHEREAS, the Continuing Borrower has assumed, pursuant to the merger of EGSI
with and into the Continuing Borrower, all of the rights and obligations of
EGSI, including, but not limited to those under the Credit Agreement (as defined
below);

WHEREAS, the Continuing Borrower, as the successor-in-interest to EGSI, is
currently the Borrower under the Credit Agreement, dated as of August 2, 2007
(the "Credit Agreement"), among EGSI, the Administrative Agent, the Lenders and
the LC Issuing Banks;

WHEREAS, subject to the terms and conditions of the Credit Agreement, including
the execution and delivery of this Agreement by the New Borrower and the
Continuing Borrower, the Administrative Agent and Lenders have consented to the
assignment by the Continuing Borrower to the New Borrower of one-half of the
rights and obligations of the Continuing Borrower under the Credit Agreement and
the Notes and the assumption by the New Borrower of one-half of the rights and
obligations of the Continuing Borrower under the Credit Agreement and the Notes;
and

NOW, THEREFORE, with the foregoing recitals incorporated herein by this
reference, and in consideration of the foregoing and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties agree as follows:

Assignment and Assumption.

 a. The Continuing Borrower hereby assigns, and the New Borrower hereby assumes,
    one-half (50.0%) of (i) all of the Continuing Borrower's rights under the
    Credit Agreement and (ii) all of the Continuing Borrower's obligations with
    respect to Advances, Letters of Credit and reimbursement obligations under
    Letters of Credit, in each case, outstanding on the date hereof, and all
    other payment obligations under the Credit Agreement relating to such
    obligations, whether for fees, costs and expenses, indemnification or
    otherwise (collectively, the "Assigned Debt").
    
    Without limiting the foregoing, the New Borrower hereby also covenants to
    the Administrative Agent, in its individual capacity and as the agent of
    each Lender and LC Issuing Bank, that the New Borrower will faithfully pay
    as and when due under the Credit Agreement (as amended hereby) and the Notes
    all amounts payable with respect to the Assigned Debt and will perform and
    be bound by all other burdens, covenants and obligations under the Credit
    Agreement (as amended hereby) and the Notes applicable to the New Borrower
    as the "Borrower" under, and as defined in, the Credit Agreement (as amended
    hereby), including, without limitation, the obligation to timely pay all
    amounts due and payable by the New Borrower under the Credit Agreement (as
    amended hereby) and the Notes.
    
    Subject to the conditions contained in Section 8.06(a)(i) through Section
    8.06(a)(iv) of the Credit Agreement relating to the Assignment (as such term
    is defined in Section 8.06(a) of the Credit Agreement), including without
    limitation, the execution and delivery of this Agreement by the parties
    hereto, the Lenders and LC Issuing Bank hereby release the Continuing
    Borrower from its obligations with respect to the Assigned Debt.

Amendments to Credit Agreement

.



 a. Except as otherwise provided herein, from and after the date hereof, all
    references in the Credit Agreement to the "Borrower" shall be deemed to mean
    and include references to (A) the Continuing Borrower, with respect to the
    rights, burdens, covenants and obligations of the Continuing Borrower under
    the Credit Agreement (as amended hereby), and to (B) the New Borrower, with
    respect to its rights, burdens, covenants and obligations under the Credit
    Agreement (as amended hereby), and (ii) the New Borrower will be bound by
    the provisions of the Credit Agreement (as amended hereby) and the Notes.
    
    The Credit Agreement, as applied to the Continuing Borrower only, is hereby
    amended as follows:
    
    i. Section 4.01(b) is amended and restated in its entirety as follows:
       
       
       
       "The execution and delivery by the Borrower of the Assumption Agreement
       and the performance by the Borrower of this Agreement and the Assumption
       Agreement are within the Borrower's organizational powers, have been duly
       authorized by all necessary organizational action and do not contravene
       (i) the Borrower's Charter Documents, (ii) any law applicable to the
       Borrower or its properties, or (iii) any contractual or legal restriction
       binding on or affecting the Borrower or its properties."
       
       Section 4.01(c) is amended and restated in its entirety as follows:
       
       "No authorization or approval or other action by, and no notice to or
       filing with, any governmental authority or regulatory body is required
       for the due execution and delivery by the Borrower of this Agreement and
       the Assumption Agreement and performance by the Borrower of this
       Agreement and the Assumption Agreement, including obtaining any
       Extensions of Credit under this Agreement, except for the authorization
       by the Federal Energy Regulatory Commission, which has been duly obtained
       and is final and in full force and effect."
       
       Section 4.01(d) is amended and restated in its entirety as follows:
       
       "This Agreement is, and the Assumption Agreement, when executed and
       delivered in accordance with the terms hereof and thereof, will be, the
       legal, valid and binding obligations of the Borrower enforceable against
       the Borrower in accordance with their respective terms, subject, however,
       to any applicable bankruptcy, reorganization, rearrangement, moratorium
       or similar laws affecting generally the enforcement of creditors' rights
       and remedies and to general principles of equity (regardless of whether
       enforceability is considered in a proceeding in equity or at law)."
       
       Section 4.01(e) is amended and restated in its entirety as follows:
       
       "The consolidated financial statements of Entergy Gulf States, Inc. and
       its subsidiaries as of December 31, 2006 and for the year ended on such
       date, as set forth in the Borrower's Annual Report on Form 10-K for the
       fiscal year ended on such date, as filed with the SEC, accompanied by an
       opinion of Deloitte & Touche LLP, and the consolidated financial
       statements of Entergy Gulf States, Inc. and its subsidiaries as of March
       31, 2007 and for the quarterly period ended on such date set forth in
       Entergy Gulf States, Inc.'s Quarterly Report on Form 10-Q for the fiscal
       quarter ended on such date, as filed with the SEC, copies of each of
       which have been furnished to each Bank, fairly present (subject, in the
       case of such statements dated March 31, 2007, to year-end adjustments)
       the consolidated financial condition of Entergy Gulf States, Inc. and its
       subsidiaries as at such dates and the consolidated results of the
       operations of Entergy Gulf States, Inc. and its subsidiaries for the
       periods ended on such dates, in accordance with generally accepted
       accounting principles consistently applied. Except as disclosed in
       Entergy Gulf States, Inc.'s Annual Report on Form 10-K for the fiscal
       year ended December 31, 2006, Entergy Gulf States, Inc.'s Quarterly
       Report on Form 10-Q for the quarterly period ended March 31, 2007 and in
       Entergy Gulf States, Inc.'s Current Reports on Form 8-K filed with the
       SEC on June 29, 2007 and July 13, 2007, since December 31, 2006, there
       has been no material adverse change in the financial condition or
       operations of the Borrower."
       
       Section 4.01(f) is amended and restated in its entirety as follows:
       
       "Except as disclosed in Entergy Gulf States, Inc.'s Annual Report on Form
       10-K for the fiscal year ended December 31, 2006, Entergy Gulf States,
       Inc.'s Quarterly Report on Form 10-Q for the quarterly period ended March
       31, 2007 and in Entergy Gulf States, Inc.'s Current Reports on Form 8-K
       filed with the SEC on June 29, 2007 and July 13, 2007, there is no
       pending or threatened action or proceeding affecting the Borrower or any
       of its subsidiaries before any court, governmental agency or arbitrator
       that, if determined adversely, could reasonably be expected to have a
       material adverse effect upon the condition (financial or otherwise),
       operations, business, properties or prospects of the Borrower or on its
       ability to perform its obligations under this Agreement or the Assumption
       Agreement, or that purports to affect the legality, validity, binding
       effect or enforceability of this Agreement or the Assumption Agreement.
       There has been no change in any matter disclosed in such filings that
       could reasonably be expected to result in such a material adverse
       effect."
       
       Section 5.02(b) is hereby amended by deleting the period at the end of
       such subsection and adding the following language to the end of such
       subsection:
       
       "; provided, further, "Debt" and "Capitalization" shall be reduced by the
       principal amount of the Assumed Debt."
    
    The Credit Agreement, as applied to the New Borrower only, is hereby amended
    as follows:
    
    i. Section 4.01(b) is amended and restated in its entirety as follows:
       
       
       
       "The execution and delivery by the Borrower of the Assumption Agreement
       and the performance by the Borrower of this Agreement and the Assumption
       Agreement are within the Borrower's organizational powers, have been duly
       authorized by all necessary organizational action and do not contravene
       (i) the Borrower's Charter Documents, (ii) any law applicable to the
       Borrower or its properties, or (iii) any contractual or legal restriction
       binding on or affecting the Borrower or its properties."
       
       Section 4.01(c) is amended and restated in its entirety as follows:
       
       "No authorization or approval or other action by, and no notice to or
       filing with, any governmental authority or regulatory body is required
       for the due execution and delivery by the Borrower of this Agreement and
       the Assumption Agreement and performance by the Borrower of this
       Agreement and the Assumption Agreement, including obtaining any
       Extensions of Credit under this Agreement, except for the authorization
       by the Federal Energy Regulatory Commission, which has been duly obtained
       and is final and in full force and effect."
       
       Section 4.01(d) is amended and restated in its entirety as follows:
       
       "This Agreement is, and the Assumption Agreement, when executed and
       delivered in accordance with the terms hereof and thereof, will be, the
       legal, valid and binding obligations of the Borrower enforceable against
       the Borrower in accordance with their respective terms, subject, however,
       to any applicable bankruptcy, reorganization, rearrangement, moratorium
       or similar laws affecting generally the enforcement of creditors' rights
       and remedies and to general principles of equity (regardless of whether
       enforceability is considered in a proceeding in equity or at law)."
       
       Section 4.01(e) is amended and restated in its entirety as follows:
       
       "The consolidated financial statements of the Borrower and its
       subsidiaries as of December 31, 2007 and for the year ended on such date,
       as set forth in the Borrower's Registration Statement on Form 10, as
       filed with the SEC, accompanied by an opinion of Deloitte & Touche LLP,
       copies of which have been furnished to each Lender, fairly present the
       consolidated financial condition of the Borrower and its subsidiaries as
       at such date and the consolidated results of the operations of the
       Borrower and its subsidiaries for the period ended on such date, in
       accordance with generally accepted accounting principles consistently
       applied. Since December 31, 2007, there has been no material adverse
       change in the financial condition or operations of the Borrower."
       
       Section 4.01(f) is amended and restated in its entirety as follows:
       
       "Except as (i) disclosed in Entergy Gulf States, Inc.'s Annual Report on
       Form 10-K for the fiscal year ended December 31, 2006, Entergy Gulf
       States, Inc.'s Quarterly Report on Form 10-Q for the quarterly period
       ended March 31, 2007, and Entergy Gulf States, Inc.'s Current Reports on
       Form 8-K filed with the SEC on June 29, 2007 and July 13, 2007 and (ii)
       set forth on Schedule A to the Assumption Agreement, there is no pending
       or threatened action or proceeding affecting the Borrower or any of its
       subsidiaries before any court, governmental agency or arbitrator that, if
       determined adversely, could reasonably be expected to have a material
       adverse effect upon the condition (financial or otherwise), operations,
       business, properties or prospects of the Borrower or on its ability to
       perform its obligations under the Assumption Agreement or this Agreement,
       or that purports to affect the legality, validity, binding effect or
       enforceability of the Assumption Agreement or this Agreement. There has
       been no change in any matter disclosed in such filings that could
       reasonably be expected to result in such a material adverse effect."
       
       Section 8.02 is hereby amended by restating the first sentence of such
       Section as follows:
       
       "All notices and other communications provided for hereunder shall be in
       writing (including telecopier, telegraphic, telex or cable communication)
       and mailed, telecopied, telegraphed, telexed, cabled or delivered, if to
       the Borrower, at its address at 639 Loyola Avenue, New Orleans, LA 70113,
       Email: fwillif@entergy.com, Attention: Assistant Treasurer; if to any
       Bank or LC Issuing Bank, at its Domestic Lending Office specified
       opposite its name on Schedule I hereto; if to any other Lender, at its
       Domestic Lending Office specified in the Assignment and Acceptance
       pursuant to which it became a Lender and if to the Administrative Agent,
       at its address at Two Penns Way, Suite 200, New Castle, Delaware 19720,
       Attention: Bank Loan Syndications, David Foster (Telephone: 302-894-6124,
       Telecopier: 212-994-0961, Email: david.g.foster@citi.com; or, as to each
       party, at such other address as shall be designated by such party in a
       written notice to the other parties."

Additional Representations and Agreements

.



Certain Representations and Agreements of the Continuing Borrower
.



 i. The Continuing Borrower hereby represents to the Administrative Agent and
    each Lender and LC Issuing Bank, that (A) all provisions of the Credit
    Agreement (as amended hereby) are in full force and effect and (B) the
    representations and warranties of the Continuing Borrower contained in
    Sections 4.01(a) through (d) of the Credit Agreement (as amended hereby) are
    correct on and as of the date hereof.
    
    The Continuing Borrower hereby releases the Administrative Agent and each
    Lender and LC Issuing Bank, and each of their predecessors and successors in
    interest, together with any officers, directors, partners, employees,
    servicers and agents of each of the foregoing, from 50.0% of all claims and
    liabilities relating to the transaction evidenced by the Credit Agreement or
    in connection with the transactions contemplated hereby through and
    including the date hereof.
    
    The Continuing Borrower understands and intends that the Administrative
    Agent and each Lender and LC Issuing Bank may rely on the representations,
    warranties and covenants of the Continuing Borrower contained herein, and
    each Lender and LC Issuing Bank shall be a third party beneficiary of this
    Agreement.

Certain Representations and Agreements of the New Borrower

.



 i. The New Borrower further represents and warrants to the Administrative Agent
    that the New Borrower has been provided copies of the Credit Agreement and
    the Notes and further agrees that the Administrative Agent has no obligation
    or duty to provide any information to the New Borrower regarding the terms
    and conditions of the Credit Agreement or the Notes. New Borrower further
    understands and acknowledges that the Administrative Agent has not waived
    any right of the Administrative Agent or of any Lender or LC Issuing Bank or
    obligation under the Credit Agreement or any Note and, except as set forth
    herein, the Administrative Agent has not agreed to any modification of any
    provision of the Credit Agreement or any Note or to any extension of the
    Termination Date.
    
    The New Borrower hereby represents and warrants to the Administrative Agent
    and each Lender and LC Issuing Bank that the representations and warranties
    of the New Borrower under Sections 4.01(a) through (d) of the Credit
    Agreement (as amended hereby) are correct on and as of the date hereof.
    
    The New Borrower understands and intends that the Administrative Agent and
    each Lender and LC Issuing Bank may rely on the representations, warranties
    and covenants of the New Borrower contained herein, and each Lender and LC
    Issuing Bank shall be a third party beneficiary of this Agreement.
    
    The New Borrower hereby agrees to undertake promptly all actions necessary
    to be duly organized as a corporation duly qualified to do business in each
    of the States of Texas and Louisiana.

Breach of Representations and Warranties

. Any breach by the Continuing Borrower or the New Borrower of any of the
representations and warranties set forth in Section 3 of this Agreement shall
constitute a default under Section 6.01(b) of the Credit Agreement (as hereby
amended).

Incorporation of Recitals

. Each of the Recitals set forth above in this Agreement is incorporated herein
and made a part hereof.

No Waiver

. Except as otherwise expressly provided herein, nothing contained herein shall
be deemed a waiver of any of the Administrative Agent's or Lenders' rights or
remedies by the Administrative Agent, any Lender or any LC Issuing Bank under
the Credit Agreement or any Note.

Relationship with Credit Agreement

. To the extent that this Agreement is inconsistent with the Credit Agreement,
this Agreement will control, and the Credit Agreement will be deemed to be
amended hereby. Except as amended hereby, the Credit Agreement shall remain
unchanged and in full force and effect.

Severability

. If any provision of this Agreement is held to be illegal, invalid or
unenforceable under present or future laws, such provision shall be fully
severable, and this Agreement shall be construed and enforced as if such
illegal, invalid or unenforceable provision had never comprised a part of this
Agreement.

Estoppel Statement of Continuing Borrower

. The Continuing Borrower hereby represents and warrants to the Administrative
Agent, each Lender and each LC Issuing Bank that it has no offsets,
counterclaims or defenses against the Administrative Agent, any Lender or any LC
Issuing Bank.

Successors and Assigns and Assumptions Hereunder

.



 a. Subject to all prohibitions against transfer contained in the Credit
    Agreement, this Agreement is binding upon and shall inure to the benefit of
    the successors and assigns of the parties.
    
    The Continuing Borrower has assumed, pursuant to the merger of EGSI into the
    Continuing Borrower, all of the rights and obligations of EGSI, including,
    but not limited to, those under the Credit Agreement and this Agreement.

Costs and Expenses

.



 a. Each of the Continuing Borrower and the New Borrower agrees to pay on demand
    one-half (50.0%) of all costs and expenses incurred by the Administrative
    Agent in connection with the preparation, execution, delivery,
    administration, modification and amendment of this Agreement and the other
    documents to be delivered hereunder, including, without limitation, the
    reasonable fees and out-of-pocket expenses of counsel for the Administrative
    Agent with respect thereto and with respect to advising the Administrative
    Agent as to its rights and responsibilities under this Agreement. Any
    invoices to the Continuing Borrower and the New Borrower with respect to the
    aforementioned expenses shall describe such costs and expenses in reasonable
    detail. The Continuing Borrower and the New Borrower further agree jointly
    and severally to pay on demand all costs and expenses, if any (including,
    without limitation, counsel fees and expenses of outside counsel and of
    internal counsel), incurred by the Administrative Agent, the Lenders and the
    LC Issuing Banks in connection with the enforcement (whether through
    negotiations, legal proceedings or otherwise) of, and the protection of the
    rights of the Lenders under, this Agreement and the other documents to be
    delivered hereunder, including, without limitation, reasonable counsel fees
    and expenses in connection with the enforcement of rights under this Section
    5(a).
    
    The Continuing Borrower and the New Borrower hereby agree jointly and
    severally to indemnify and hold each Lender, each LC Issuing Bank, the
    Administrative Agent and their respective Affiliates and their respective
    officers, directors, employees and professional advisors (each, an
    "Indemnified Person") harmless from and against any and all claims, damages,
    losses, liabilities, costs or expenses (including reasonable attorney's fees
    and expenses, whether or not such Indemnified Person is named as a party to
    any proceeding or is otherwise subjected to judicial or legal process
    arising from any such proceeding) that any of them may incur or which may be
    claimed against any of them by any Person or entity by reason of or in
    connection with the execution, delivery or performance of this Agreement or
    any transaction contemplated hereby, except that no Indemnified Person shall
    be entitled to any indemnification hereunder to the extent that such claims,
    damages, losses, liabilities, costs or expenses are finally determined by a
    court of competent jurisdiction to have resulted from the gross negligence
    or willful misconduct of such Indemnified Person. The obligations of the
    Continuing Borrower and the New Borrower under this Section 5(b) shall
    survive the repayment of all amounts owing to the Lenders, the LC Issuing
    Banks, and the Administrative Agent under the Credit Agreement (as amended
    hereby) and the termination of the Commitments. If and to the extent that
    the obligations of the Borrower under this Section 5(b) are unenforceable
    for any reason, the Continuing Borrower and the New Borrower jointly and
    severally agree to make the maximum contribution to the payment and
    satisfaction thereof which is permissible under applicable law. The
    Continuing Borrower and the New Borrower also agree not to assert any claim
    against any Lender, any LC Issuing Bank, any of such Lender's or such LC
    Issuing Bank's affiliates, or any of their respective directors, officers,
    employees, attorneys and agents, on any theory of liability, for special,
    indirect, consequential or punitive damages arising out of or otherwise
    relating to this Agreement or any of the transactions contemplated herein.
    
    To the extent that either the Continuing Borrower or the New Borrower pays
    more than one-half (50.0%) of the amounts payable pursuant to this Section
    5, the New Borrower or the Continuing Borrower, respectively, shall
    immediately reimburse the Continuing Borrower or the New Borrower, as the
    case may be, for any such amounts in excess of one-half (50.0%) of the
    amounts payable pursuant to this Section 5.

Modification, Waiver in Writing

. No modification, amendment or waiver of any provision of this Agreement, nor
consent to any departure by the New Borrower or the Continuing Borrower
herefrom, shall be effective unless effected in accordance with Section 8.01 of
the Credit Agreement.

Headings

. The Article and Section headings in this Agreement are included herein for
convenience of reference only and shall not constitute a part of this Agreement
for any other purpose.

Counterparts

. This Agreement may be executed in any number of counterparts, each of which
when so executed and delivered shall be an original, but all of which shall
together constitute one and the same instrument.

Entire Agreement

. This Agreement, together with the Credit Agreement and the Notes, constitutes
the entire agreement among the parties hereto with respect to the subject matter
contained in this Agreement and supersedes all prior agreements, understandings
and negotiations between the parties.

Governing Law

. This Agreement shall be governed by, and interpreted, construed and enforced
in accordance with, the laws of the State of New York.



[Signatures commence on following page]



 

IN WITNESS WHEREOF, the parties hereto have executed this Assumption Agreement
to be duly executed and delivered as of the day and year first above written.

CITIBANK, N.A.,


as Administrative Agent



 

By /s/ Maureen P. Maroney
Name: Maureen P. Maroney
Title: Authorized Signatory

 

ENTERGY TEXAS, INC.,


as New Borrower



 

By /s/ Frank Williford
Name: Frank Williford
Title: Assistant Treasurer

 

ENTERGY GULF STATES LOUISIANA, L.L.C.,


as Continuing Borrower



 

By /s/ Frank Williford
Name: Frank Williford
Title: Assistant Treasurer



SCHEDULE A



ENTERGY TEXAS, INC. LITIGATION



Recent Retail Rate Proceeding before the Public Utility Commission of Texas

Entergy Texas, Inc. (Entergy Texas) made a rate filing in September 2007 with
the Public Utility Commission of Texas (PUCT) requesting an annual rate increase
totaling $107.5 million, including a base increase of $64.3 million and special
riders totaling $43.2 million. The base rate increase includes $12.2 million for
the storm damage reserve. Entergy Texas is requesting an 11% return on common
equity. In December 2007 the PUCT issued an order setting September 26, 2008 as
the effective date for the rate change from the rate filing. Testimony filed by
the PUCT staff and intervenors generally asks for rates to be set lower than the
rates now being charged by Entergy Texas.